Name: Commission Regulation (EEC) No 1406/84 of 21 May 1984 introducing a countervailing charge on cucumbers originating in Romania
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 22. 5. 84 Official Journal of the European Communities No L 135/7 COMMISSION REGULATION (EEC) No 1406/84 of 21 May 1984 introducing a countervailing charge on cucumbers originating in Romania THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EEC) No 985/84 (2), and in particular the second subparagraph of Article 27 (2) thereof, Whereas, in accordance with Article 3 ( 1 ) of Regula ­ tion (EEC) No 21 18/74 (4), as last amended by Regula ­ tion (EEC) No 31 10/83 (*), the prices to be taken into consideration must be recorded on the representative markets or, in certain circumstances, on other markets ; whereas it is necessary to multiply the prices with the coefficient fixed in the first indent of Article 1 (2) of Regulation (EEC) No 304/84 ; Whereas, for Romanian cucumbers, the entry price calculated in this way has remained at least 0,6 ECU below the reference price for two consecutive market days ; whereas a countervailing charge should therefore be introduced for these cucumbers ; Whereas, if the system is to operate normally the entry price should be calculated on the following basis :  in the case of currencies which are maintained in relation to each other at any given moment within a band of 2,25 %, a rate of exchange based on their central rate,  for other currencies, an exchange rate based on the arithmetic mean of the spot market rates of each of these currencies^ recorded for a given period in relation to the Community currencies referred to in the previous indent, Whereas Article 25 ( 1 ) of Regulation (EEC) No 1035/72 provides that, if the entry price of a product imported from a third country remains at least 0,6 ECU below the reference price for two consecutive market days, a countervailing charge must be intro ­ duced in respect of the exporting country concerned, save in exceptional circumstances ; whereas this charge is equal to the difference between the reference price and the arithmetic mean of the last two entry prices available for that exporting country ; HAS ADOPTED THIS REGULATION :Whereas Commission Regulation (EEC) No 304/84 of 6 February 1984 fixing for the 1984 marketing year the reference prices for cucumbers (') fixed the reference price for products of class I for May 1984 at 75,77 ECU per 100 kilograms net ; Article 1 A countervailing charge of 19,94 ECU per 100 kilo ­ grams net is applied to cucumbers (subheading 07.01 P I of the Common Customs Tariff) originating in Romania. Whereas the entry price for a given exporting country is equal to the lowest representative prices recorded for at least 30 % of the quantities from the exporting country concerned which are marketed on all repre ­ sentative markets for which prices are available less the duties and the charges indicated in Article 24 (3) of Regulation (EEC) No 1035/72 ; whereas the meaning of representative price is defined in Article 24 (2) of Regulation (EEC) No 1035/72 ; Article 2 This Regulation shall enter into force on 23 May 1984. (') OJ No L 118 , 20 . 5 . 1972, p . 1 . O OJ No L 103, 16 . 4. 1984, p . 1 . 0 OJ No L 35, 7 . 2. 1984, p . 7 . (4) OJ No L 220, 10 . 8 . 1974, p . 20 . 0 OJ No L 303, 5 . 11 . 1983, p. 5 . No L 135/8 Official Journal of the European Communities 22. 5 . 84 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 21 May 1984. For the Commission Poul DALSAGER Member of the Commission